DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/2020 has been entered.
Amendments to the claims are acknowledged. 
Claims 18-20 are new. Claims 1-3 and 15 are cancelled.
Claims 4-14 and 16-20 are under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to EP091595259 filed 5/5/2009.

Claim Election/Restriction
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/21/2020.

	Claim Rejections - 35 USC § 101
The rejection of claims 3-17 under 35 U.S.C. 101 are withdrawn in view of Applicant’s amendments reciting a specific treatment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4, 5, 7, 9-13 and 19-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-8 and 10-11 of US Patent 9,791,459.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent 9,791,459  claims are drawn to the same invention as instantly claimed. 
Claim 18 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 11 of US Patent 9,791,459 in view of Mellon et al. (2008/0269183). Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent 9,791,459 claims are drawn to the same invention as recited in claim 18, steps (a) to (e) but do not teach the oxysterol compounds recited in claim 18. However, Mellon et al. 


Claim Rejections - 35 USC § 112-2nd paragraph
The rejection of claims 3-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-14, 16-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 refers to tables 2 and 3 disclosed in the specification. The tables or compounds encompassed by the claims should be recited within the claims. See MPEP 2173.05(s) Reference to Figures or Tables:  Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).
The USPTO requires the pointed to tables to be recited within the body of the claims. Because in the instant case, it is possible, the intended tables should be amended into the claims.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 4, 5, 8, 11, 13, 14, 16, and 19-20 rejected under 35 U.S.C. 103(a) as being unpatentable over Vannucci et al. 
Vannucci et al. teach measuring lactate, pyruvate and glucose in neonates and determining the concentration in blood (page 529, Table 1)(i.e. selecting three asphyxia specific compounds from Table 2 or Table 3 and measuring concentration of each compound), as in claim 4, steps (a) and (b).
	Vannucci et al. teach comparing the concentration of each asphyxia compound to a control level (Table 1) and diagnosing Asphyxia at 2.5, 5 and 10 minutes, as in claim 4, step (c) and (d).
	Vannucci et al. teach administering oxygen on a respirator (page 529, col. 2, par. 2), as in claim 4, step (e) and claim 16.
Vannucci et al. teach blood measurements with enzyme reactions (page 529, col. 2, par. 1), as in claim 5.
Vannucci et al. teach inducing asphyxia (Abstract) as in claim 8.
Vannucci et al. teach analyzing blood pH (Abstract) and blood oxygen (page 529, col. 1, par. 1), as in claim 13.
Vannucci et al. make obvious a resuscitation protocol by teaching time periods during which resuscitation was administered (page 529, col. 2, par. 2), as in claim 14.
Vannucci et al. teach measuring lactate (i.e Lac), pyruvate (i.e. Pyr + OAA), Glucose (i.e. Hex.EM)  and creatine (Table 2), as in claims 19-20.
Vannucci et al. do not specifically teach based on comparing, positively diagnosing asphyxia or an asphyxia disorder or its duration in the neonate, as in claim 4, step (a).
Regarding claim 11, Examiner takes Official Notice that metabolite and organic compound detection using mass spectrometry is well known in the art as of the 2009 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the asphyxia metabolite concentration measurements as taught by Vannucci et al. to compare against further measurements of asphyxia as further taught by Vannucci et al. to determine asphyxia and thresholds of asphyxia. Applying the KSR standard of obviousness to the teachings of Vannucci et al. it is concluded that the combination of teachings within Vannucci et al. render a predictable result for calibrating values of metabolites by comparing at least one value to reference values. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

Claims 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vannucci et al., as applied to claims 4, 5, 8, 11, 13, 14, 16, and 19-20 above and further in view of Feinstein et al. (US 2005/0004065) and Mellon et al. (2008/0269183).
Vannucci et al. make obvious selecting, detecting and comparing at least one value of asphyxia compounds and administering oxygen as in claims 4, 5, 8, 13, 14, 16, and 19-20 and claim 18, steps (a) to (e).
Vannucci et al. do not teach administering a compound that targets an enzyme involved in the synthesis of an asphyxia specific metabolite, as in claim 17.

	Feinstein et al. teach regulating hypoxic associated pathologies (asphyxia is caused by hypoxia) by administration of compounds that inhibit the enzymatic activity of asphyxia protein expression (Abstract, par. 0106), as in claim 17.
	Feinstein et al. teach 24-hydroxycholesterol and 25-hydroxycholesterol as toxic compounds resulting from hypoxia (oxygen deprivation which results in asphyxia, the physiological condition caused by hypoxia), as in claim 18.
	Vannucci et al. in view of Feinstein et al. teach make obvious selecting and comparing two compounds but do not teach a third compound as listed in claim 18. 	
	Mellon et al. teach oxysterols (par. 0032, 0138, 0163) including 22(R)-hydroxycholesterol, 24(S)-hydroxycholesterol, 24(S),25-epoxycholesterol, and 27-hydroxycholesterol as related to nervous system and brain disorders including due to hypoxia (Abstract, par. 0029 and 113), as in claim 18.
Applying the KSR standard of obviousness to the teachings of Vannucci et al., Feinstein et al.  and Mellon et al. it is concluded that the combination of teachings of Vannucci et al. for detecting asphyxia specific compounds and comparing compound concentrations to a reference in combination with the teachings of Feinstein et al. and Mellon et al. who teach oxysterols as a metabolic biomarker for hypoxia render a predictable result of using oxysterols to diagnose asphyxia. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

6, 7, 9, 10 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vannucci et al. in view of Feinstein et al. (US 2005/0004065) in view of Mellon et al. (2008/0269183) as applied to claims 4, 5, 8, 11, 13, 14, 16-20 above and further in view of Garrett et al. (US 2006/0246495).
Vannucci et al. in view of Feinstein et al. in view of Mellon et al. make obvious determining asphyxia specific compounds, comparing concentration levels of the compounds to a reference level and diagnosing asphyxia and administering treatment, such as oxygen. 
	Vannucci et al. in view of Feinstein et al. in view of Mellon et al. do not teach claims 6, 7, 9, 10 and 12 of selecting and training a classifying algorithm and applying a preprocessed data of metabolite concentration values to the classifying algorithm to diagnose asphyxia.
	Garrett et al. however teach a method for evaluating features in a biomarker profile of a subject  (Abstract) to evaluate the risk of developing sepsis. Garrett et al. teach (par. 0011) evaluating whether a plurality of features in a biomarker profile of the test subject satisfies a value set, wherein satisfying the value set predicts that the test subject has sepsis with a likelihood that is determined by the accuracy of the decision rule to which the plurality of features are applied in order to determine whether they satisfy the value set, which makes obvious claim 10.
	Garrett et al. teach determining relevant disease relevant biomarkers (par. 0012) and rank ordering the biomarkers (par. 0060).
Garrett et al. teach immunoassays including ELISAs and RIAs (par. 0141), as in claim 7.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Vannucci et al. in view of Feinstein et al. in view of Mellon et al. with the teaching of using a decision rule algorithm trained with disease specific biomarker data to classify a subject as having biomarker responsive physiological condition, as taught by Garrett et al.  Garrett et al. provide motivation by teaching that the Random Forest algorithm can be used to gauge a biomarker’s importance (par. 0512 and 0535) for classifying a disease state. Though Garrett teach their method as applied to the prediction of sepsis, one of skill in the art would have had a reasonable expectation of success at combining Vannucci et al. in view of Feinstein et al. in view of Mellon et al. with Garrett et al. because the Random Forest algorithm can be applied to any biomarkers and not those particular to sepsis. 

Response to Arguments
Applicant's arguments filed 5/14/2021 are moot in view of the withdrawal of the rejection under 35 USC 101. Upon further consideration the claims are rejected under 35 USC 103 and for Obvious Type Double Patenting.
The 112(b) rejection is maintained because it is required that claims are to be complete in themselves. The USPTO requires the pointed to tables to be recited within the body of the claims. Because in the instant case, it is possible, the intended tables should be amended into the claims.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631